EXHIBIT 10.2
 
Standard
Chartered
 
Date: 20th September 2002
Our ref: C&IB/LC/TEAM3/BKE
 
CONFIDENTIAL
 
Go-Gro Industries Ltd.
6/F., Kenning Industrial Building
19 Wang Hoi Road
Kowloon Bay
Kowloon
 
Attn: Mr. Daniel Chan, President / Mr. Nicholas Li, Finance Director
 
Dear Sirs,
 
BANKING FACILITIES: GO-GRO INDUSTRIES LTD.
 
We are pleased to confirm that the Bank is willing to make available to your
company (the “Company”) the following working capital facilities up to the
amounts indicated.
 
1.
 
CURRENT ACCOUNT OVERDRAFT – HKD6,000,000.

 
2.
 
TRADE FINANCE GROUP ALL (Discrepant Credit Bills Negotiated – with recourse) –
HKD46,000,000.

 
3.
 
TRADE FINANCE GROUP 1 – HKD46,000,000.

 
4.
 
TRADE FINANCE GROUP 2 – HKD46,000,000.

 
5.
 
TRADE FINANCE GROUP 3 – HKD46,000,000.

 
The above Trade Finance Groups All, 1, 2 and 3 are complementary and the
combined outstandings are not to exceed HKD46,000,000. For product availability,
please see the attachment to this letter.
 
Prior evidence of insurance is required for all “free on board” and “cost and
freight” shipments under import letters of credit.



--------------------------------------------------------------------------------

 
Combined usance and loan period of any one transaction under import facilities
is not to exceed 120 days.
 
Usance period of export facilities is not to exceed 120 days.
 
Negotiation of discrepant credit bills is financed on unsecured basis.
 
Export invoice discounting is allowed with 85% finance for up to 120 days
against presentation of the Company’s certified copies of invoices subject to
the Bank’s prior approval on drawee.
 
Bill of Lading or Airway Bill are required to be submitted to the Bank as
supporting documents to invoice.
 
Packing credit is allowed with 70% advance against lodgement of valid export
letters of credit for up to 90 days or the expiry date of the related letters of
credit, whichever is earlier.
 
The Company and the Co-borrower mentioned under the Inter-availability clause
below undertake not to accept any amendments to the master letters of credit
without the prior written consent of the Bank.
 
6.
 
GUARANTEE FACILITY – HKD600,000

 
For the issuance of bank guarantees against counter indemnities from the Company
and the Co-borrower to secure utility services.
 
7.
 
CORPORATE VISA CARDS – HKD300,000

 
Interest will be charged at the Bank’s prevailing Visa Card rate.
 
INTER-AVAILABILITY
 
The above facilities will also be available to Catalina Asia Ltd. formerly known
as Go-Gro Ltd. (the “Co-borrower”), provided that the total outstandings of the
Company and the Co-borrower are within the limit amount of each type of
facilities. It is agreed that for any utilisation of the facilities by the
Co-borrower there will not need to be any further reference to the Company.
 
INTEREST, COMMISSIONS AND FEES
 
Unless otherwise specified, interest on all sums advanced will be payable
monthly in arrears at Prime or HIBOR, whichever is higher. “Prime” means the
rate which we announce or apply from time to time as our prime rate for lending
Hong Kong Dollars



2



--------------------------------------------------------------------------------

 
and “HIBOR” means the rate which we determine to be the Hong Kong Interbank
Offered Rate for the relevant period.
 
Commissions will be charged at our standard rates unless otherwise stipulated.
Credit bills negotiation for export bills will be discounted at our standard
bills finance rate minus 2% per annum for Hong Kong Dollar bills and at our
standard bills finance rates minus 0.5% per annum for foreign currency bills.
Export bills will be discounted, import bills and packing credit will be
financed at our standard bills finance rates. Export invoice discounting will be
charged at our standard bills finance rates minus 0.75% per annum for Hong Kong
Dollar bills and at our standard bills finance rates for United States Dollar
bills.
 
A default rate of 8% per annum over Prime or HIBOR, whichever is higher, will
apply to amounts not paid when due or in excess of agreed facility amounts. All
past due bills shall bear interest at 4% per annum above the rates charged on
your regular bills outstandings.
 
Letters of Credit Opening Commission &
Commission in lieu of Exchange (import & export)
      
First USD50,000
  
1/4
%
Balance
  
1/32
%

 
You shall pay to the Bank an arrangement fee of HKD20,000, payable on the date
on which the Bank’s offer of the above facilities are accepted by you as
signified by your counter-singing of this letter. The arrangement fee is
non-refundable in any event. A handling fee in an amount to be mutually agreed
will be payable on each anniversary of the date of this letter if the facilities
are continuing. The fees will be debited to your current account.
 
Whether or not the documentation for the above facilities is executed or the
facilities are made available to you as contemplated following your acceptance
of this letter, you shall forthwith on demand reimburse the Bank all out of
pocket expenses (including but not limited to legal fees and disbursements)
incurred by the Bank in connection with the facilities including, without
limitation, the negotiation, preparation, execution and/or enforcement of this
letter and the documentation referred to below.
 
AVAILABILITY AND REPAYMENT
 
The above facilities are subject to periodic review by the Bank at its
discretion, and it is expressly agreed that they will at all times be available
at the sole discretion of the Bank. Notwithstanding any other provisions
contained in this letter or in any other document, the Bank will at all times
have the right to require immediate payment and/or cash collateralisation of all
or part of any sums actually or contingently owing to it, and the right to
immediately terminate or suspend, in whole or in part, the facilities and all
further utilisation of the facilities.



3



--------------------------------------------------------------------------------

 
ASSIGNMENT
 
The Company and the Co-borrower may not assign or transfer all or any of their
rights, benefits or obligations under this letter (and any documentation or
transactions to which this letter relates) without the Bank’s prior written
consent.
 
The Bank may at any time assign or transfer to any one or more banks or other
financial institutions all or any of its rights, benefits or obligations under
this letter (and any documentation or transactions to which this letter relates)
or change its lending office.
 
DOCUMENTATION
 
Before the above facilities may be used, the enclosed copy of this letter must
be signed by the Company and the Co-borrower and returned to us together with
certified copies of appropriate authorising board resolutions.
 
The following documentation are held/will also be required:
 
·
 
General Customer Agreements executed by the Company and the Co-borrower.

 
·
 
Unlimited cross corporate guarantees between the Company and the Co-borrower.

 
·
 
Corporate guarantee by Catalina Lighting, Inc. limited to the principal amount
of USD7,800,000—plus interest and other charges for the account of the Company
and the Co-borrower.

 
·
 
Signed original copies of annual audited financial statements of the Company and
the Co-borrower within 9 months after their respective financial year end. A
signed original copy of annual audited financial statements (i.e. 10K) of
Catalina Lighting, Inc. within 6 months from statement date. Signed original
copies of quarterly management accounts, quarterly stock and debtor list within
3 months after the end of the relevant accounting period. A signed original copy
of quarterly financial statements (i.e. 10Q) of Catalina Lighting, Inc. within 3
months from statement date. Such other information as the Bank may request from
time to time.

 
CONDITIONS
 
1.
 
The overdraft, loan and trust receipt loan outstandings of the Company and the
Co-borrower are not to exceed cash deposit/credit balance under lien to the Bank
in the same company, except for negotiation of discrepant credit bills.

 
2.
 
The total facility outstandings (excluding negotiation of discrepant credit
bills outstanding) of the Company and the Co-borrower are not to exceed cash



4



--------------------------------------------------------------------------------

 
 
 
deposit/credit balance under lien to the Bank and export bills sent to
collection under the same company.

 
UNDERTAKINGS
 
The Company undertakes to the Bank that it will:
 
·
 
Limit the maximum outstanding trade receivables and current accounts to
HKD150,000,000 – and limit the days outstanding for any intercompany trade
receivables and current account to less than 90 days. Intercompany receivables
regarding direct sales to United States buyers are not included in the
intercompany trade receivables provided that they are 100% supported by export
bills under letters of credit presented to the Bank for negotiation and/or for
collection.

 
·
 
Provide the Bank with statements showing a breakdown of loans to/from Catalina
Lighting, Inc. and/or it subsidiaries and trade receivables and current accounts
with Catalina Lighting, Inc. and/or its subsidiaries within 3 months from
statement date.

 
Each of the Company and the Co-borrower undertakes to the bank that it will:
 
·
 
Not declare any dividends without the prior written consent of the Bank.

 
·
 
Ensure at all times its payment obligations under this letter and the security
documentation contemplated hereunder rank at least pari passu to that of its
other lenders.

 
·
 
Immediately inform the Bank of any change of its directors or beneficial
shareholders or amendment of its memorandum or articles of association.

 
By acceptance of this letter the Company and the Co-borrower give consent to the
Bank to disclose details of their account relationship with the Bank (including
credit balances and any security given for the facilities) to all or any of the
following persons (whether in or outside Hong Kong): (i) its Head Office and any
of its offices, branches, related companies or associates, (ii) any actual or
proposed participant or sub-participant in, or assignee or novatee of the Bank’s
rights in relation to their accounts, (iii) any agent, contractor or third party
service provider which provides services of any kind to the Bank in connection
with the operation of its business, (iv) any financial institution with which
the Company and Co-borrower have or propose to have dealings to enable credit
checks to be conducted on them, and (v) any person to whom the Bank is under an
obligation to make disclosure under the requirements of any law binding on the
Bank or any of its branches.



5



--------------------------------------------------------------------------------

 
Please sign the enclosed copy of this letter and return it to the Bank’s Credit
Operations at 11th Floor, Standard Chartered Tower, 388 Kwun Tong Road, Kwun
Tong, Kowloon, for the attention of Ms. Eros Hung, within one month after the
date of this letter, after which this offer will lapse. When accepted, this
letter will supersede any previous facility letter which the Bank has issued to
the Company. This letter will be governed by Hong Kong SAR law.
 
We enclose a set of documents which should also be completed and returned to the
Bank at the above mentioned address. If you have any queries regarding the
completion of the required documents, please contact Ms. Eros Hung, whose
telephone number is 2282-6396. With regard to queries on banking arrangements,
you can contact our Senior Relationship Manager Ms. Angela Leung, whose
telephone number is 2821-1812.
 
We are pleased to be of service to you and take this opportunity to thank you
again for your custom.
 
Yours faithfully,
 
For and on behalf of STANDARD CHARTERED BANK
 
/s/ Ivy Lam                                        
                                             
 
Ivy Lam
Senior Credit Documentation Manager
 
IYL/cnm
 
Agreed
For an on behalf of GO-GRO INDUSTRIES LTD.
 
/s/ Chan Wai Kuen                                        
                                
 
Agreed
For and on behalf of CATALINA ASIA LTD.
 
/s/ Chan Wai Kuen                                        
                                
 



6



--------------------------------------------------------------------------------

 
GO-GRO INDUSTRIES LTD.
 
Attachment Regarding Trade Finance Products
 
This attachment forms an integral part of our banking facility letter dated 20th
September 2002.
 
You may use any product or aggregate of products in any one group up to the
limit shown in the attached banking facility letter.
 
Trade Finance Group ALL
 
·
 
Discrepant Credit Bills Negotiated - with recourse

 
Trade Finance Group 1
 
·
 
Purchase of Documents against Payment Bills of Exchange secured by goods

·
 
Purchase of Documents against Acceptance Bills of Exchange with ECA/approved
insurance cover

·
 
Back to Back Letters of Credit

·
 
Import Letters of Credit   - sight and usance

 
 
- secured by goods

 
·
 
Loan against Import

 
Trade Finance Group 2
 
·
 
Purchase of Documents against Acceptance Bills of Exchange without ECA/approved
insurance cover

·
 
Purchase of Documents against Payment Bills of Exchange not secured by goods

·
 
Quasi Back to Back Letters of Credit - not secured by goods

·
 
Import Letters of Credit   - sight and usance

 
 
- not secured by goods

 
·
 
Shipping Guarantees

 
Trade Finance Group 3
 
·
 
Pre-shipment Loan - i.e. Packing Credit

·
 
Acceptance of draft under Import Letters of Credit

·
 
Release of Documents against Acceptance or Trust Receipt

·
 
Loans against Trust Receipt

·
 
Import Loans

·
 
Export Invoice Discounting



7